Citation Nr: 1604504	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-03 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Service connection for sleep apnea, to include as secondary to service-connected disabilities. 

2.  Service connection for an acquired psychiatric disorder, including anxiety, depression, panic disorder with agoraphobia, and insomnia, to include as secondary to the service-connected costochondritis disability. 

3.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for chronic sinusitis (previously rated as allergic rhinitis). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1980 to September 2000.  

This matter comes to the Board of Veterans' Appeals (Board) from June 2011 (sleep apnea), May 2012 (acquired psychiatric disorder and insomnia), and July 2015 (chronic sinusitis) rating decisions by the Department of Veterans Affairs VA Regional Office (RO) in St. Petersburg, Florida.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

The issues of service connection for anxiety and insomnia have been combined and recharacterized as reflected on the cover page, given the nature of the Veteran's claim and the medical evidence of record, which shows that the Veteran's acquired psychiatric disorder includes depression, anxiety, panic disorder with agoraphobia, and insomnia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

On the March 2015 VA Form 9, the Veteran marked the appropriate line to indicate that he desired a hearing before the Board at the RO (Travel Board).  In a January 2016 statement, the Veteran, through the authorized representative, withdrew the request for a Board hearing.  See 38 C.F.R. § 20.704 (2015).

The issues of service connection for sleep apnea and an increased rating for the chronic sinusitis disability (previously rated as allergic rhinitis) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has a current acquired psychiatric disorder of anxiety, depression, panic disorder with agoraphobia, and insomnia. 

2. The Veteran had symptoms of an acquired psychiatric disorder during active service. 

3. The current acquired psychiatric disorder had its onset in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, to include anxiety, depression, panic disorder with agoraphobia, and insomnia, are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting service connection for an acquired psychiatric disorder, to include anxiety, depression, panic disorder with agoraphobia, and insomnia, which constitutes a full grant of the benefit sought on appeal with respect to this issue.  As there remains no aspect of this issue to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection for Acquired Psychiatric Disorder,
to Include the Symptom of Insomnia

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that service connection is warranted for anxiety and insomnia because they were caused by the service-connected costochondritis.  See, e.g., November 2011 VA 21-526b.  He also contends that some psychiatric symptoms were already present in service.  

The Board finds that the Veteran has a current acquired psychiatric disorder.  The April 2012 VA examination report shows a diagnosis of anxiety.  A June 2012 private clinician, J.M., Ph.D., diagnosed anxiety, depression, panic disorder with agoraphobia, and insomnia. 

The Board finds that the evidence is in relative equipoise on the question of whether the current acquired psychiatric disorder began in service, that is, whether the acquired psychiatric disorder was directly "incurred in" service.  Evidence weighing in favor of this finding includes the June 2012 statement by J.M., Ph.D., that service treatment records show that symptoms of anxiety, depression, panic disorder with agoraphobia, and insomnia were present in service from the mid-to-late 1990s.  In a February 2015, J.M., Ph.D., clarified that the Veteran is a proud man who believes that any expression of sadness, fear, self-doubt, or anxiety is a sign of weakness, but that symptoms of an acquired psychiatric disorder were present in service.  Specifically, an April 1991 service treatment record showed that the Veteran reported headaches and blacking-out spells, stated that his father had recently been diagnosed with cancer, and that the Veteran was depressed while choking back emotions.  The April 1991 service clinician indicated that the Veteran reported almost falling asleep while driving, which J.M., Ph.D., opined is a common sign of depression and insomnia.  A June 1997 service treatment record shows that the Veteran complained of a throbbing headache and a general sense of malaise for three days, that he had extensive family history of cancer (mother, father, brother, and two sisters), and, as a result, was concerned for his own health.  While the Veteran was diagnosed with sinusitis, he was afraid of dying, which J.M., Ph.D. noted was an indication of an acquired psychiatric disorder.  

An October 1998 service treatment record shows that the Veteran had complaints of chest pain, that physical examination was negative, and that the service clinician provided reassurance education, which J.M., Ph.D., indicated was only offered in cases of excessive anxiety or concern.  J.M., Ph.D. opined that service treatment records document an incipient preoccupation with physical functioning and that the Veteran had anxiety over being seriously ill and that he would die like his father and brother.  J.M., Ph.D. explained that the in-service office visits document the origin of a pattern of excessive concern by the Veteran for his well-being, which have continued to the present time, and have become progressively worse.  Based on the foregoing, J.M., Ph.D. opined that the origin of the Veteran's acquired psychiatric disorder dates back to his time on active duty. 

The Board finds the June 2012 and February 2015 opinions by J.M., Ph.D., to be highly probative with respect to service connection for an acquired psychiatric disorder, and are adequately based on objective findings as shown by the record; accordingly, the Board concludes that the medical opinions rendered were based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for the opinions given.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).

The evidence weighing against a finding of in-service onset of a psychiatric disorder includes the June 2000 service separation report of medical examination showing a normal psychiatric evaluation, as well as the concurrent report of medical history showing that the Veteran denied current symptoms and a history of frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that symptoms of the current acquired psychiatric disorder began during service, that is, an acquired psychiatric disorder was directly incurred in service.  38 C.F.R. § 3.303(a), (d).  

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for an acquired psychiatric disorder, to include depression, anxiety, panic disorder with agoraphobia, and insomnia, is warranted as directly incurred in service.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  

This decision constitutes not only a full grant of the benefit sought on appeal with respect to service connection for an acquired psychiatric disorder, but also a full grant of the benefit sought on appeal with respect to the separate claim for service connection for insomnia because the record shows that the Veteran does not have a separate physiological disability of insomnia, but rather that insomnia is a symptom of the acquired psychiatric disorder for which service connection has been granted.  Specifically, the April 2012 VA examiner opined that insomnia is a common subjective symptom commonly described by those with anxiety disorder.  Similarly, the February 2015 opinion by J.M., Ph.D., lists insomnia as one of the psychiatric disorders that he opined started in service.  For these reasons, insomnia will be rated as a symptom of the service-connected acquired psychiatric disorder (chronic sleep impairment); therefore, granting service connection for a separate disability of insomnia and assigning a separate disability rating for it constitutes prohibited pyramiding.  See 38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that because none of the symptomatology for appellant's three 

disorders was overlapping or duplicative, the appellant was entitled to separate ratings for each disorder).  Based on the foregoing, a separate issue of service connection for insomnia is rendered moot by the grant of service connection for an acquired psychiatric disorder, to include the symptom of insomnia, leaving no questions of law or fact for the Board to decide.  See 38 U.S.C.A. § 7104 (West 2014) (limiting the Board's decision to actual questions of law or fact in a case).  


ORDER

Service connection for an acquired psychiatric disorder, to include anxiety, depression, panic disorder with agoraphobia, and insomnia, is granted.


REMAND

Service Connection for Sleep Apnea

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

The Veteran contends that service connection is warranted because he had sleep apnea symptoms of fatigue and daytime sleepiness during service.  See, e.g., August 2015 appellant's brief.  Alternatively, the Veteran asserted that sleep apnea is secondary to the service-connected allergic rhinitis, acquired psychiatric disorder, and costochondritis.  Specifically, the Veteran advanced that when his nose gets congested due to rhinitis or sinusitis, he has trouble breathing and cannot use his continuous positive airway pressure (CPAP) machine, thereby aggravating the sleep apnea.  See, e.g., November 2011 VA 21-526b.  An April 1991 service treatment record shows that the Veteran reported that he was almost falling asleep while driving.  An October 1999 service treatment record shows that the Veteran complained of fatigue.  The record also reflects that the Veteran has a current disability of sleep apnea.  See August 2010 First Coast Cardiovascular Institute sleep study.  

The January 2011 VA examiner opined that the current sleep apnea is less likely as not due to the service-connected allergic rhinitis, and that there is no objective evidence of aggravation.  While the January 2011 VA examiner provided a rationale for the causation part of the opinion, the examiner did not provide a rationale for the aggravation portion of the opinion.  Additionally, the January 2011 VA examiner did not provide an opinion as to whether sleep apnea was caused or aggravated by the service-connected costochondritis.  Moreover, in a June 2012 statement, E.S., D.O., wrote that obstructive sleep apnea was compounded by anxiety and depression.  However, the private examiner did not provide a rationale for such opinion, or opine that the service-connected acquired psychiatric disorder aggravated (worsened beyond normal progression) the sleep apnea; therefore, the June 2012 private opinion is inadequate to form the basis for granting service connection for sleep apnea.  Jones, 23 Vet. App. 382.

In light of the "low threshold" for examination and medical opinion as announced in McLendon, as well as the Board finding that the January 2011 VA opinion and June 2012 private opinion are inadequate, the Board finds that remand is required in order to obtain a new medical examination with opinion addressing whether the current sleep apnea started in service or was caused or aggravated (worsened beyond normal progression) by the service-connected allergic rhinitis, costochondritis or service-connected acquired psychiatric disorder.


Increased Rating for Chronic Sinusitis 

In a July 2015 rating decision, the RO denied an increased rating for the service-connected chronic sinusitis disability (previously rated as allergic rhinitis).  In a September 2015 statement, the Veteran disagreed with the RO's decision to deny an increased rating for the service-connected chronic sinusitis disability.  See September 2015 VA Form 21-0958.  A statement of the case is required, and a remand order is necessary in such cases where a notice of disagreement has been received.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2015); Manlincon v. West, 12 Vet. App. 238 (1999).  The purpose of the remand with respect to the above-referenced issue is to give the AOJ an opportunity to issue a statement of the case.  Thereafter, the AOJ should return the claims file to the Board only if the Veteran perfects the appeal in a timely manner.  

Accordingly, the issues of service connection for sleep apnea and increased rating for the chronic sinusitis disability are REMANDED for the following actions:

1. Schedule the appropriate VA examination with opinion in order to assist in determining the etiology of the Veteran's sleep apnea.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  The examiner is requested to provide the following opinions: 

a. Is it at least as likely as not (i.e., probability of 50 percent or more) that sleep apnea started in service or is related to active service?  

The examiner is requested to comment on the significance of the in-service complaints and findings of fatigue and daytime sleepiness.

b. Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected allergic rhinitis (chronic sinusitis) caused the Veteran's sleep apnea?

c. Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected allergic rhinitis (chronic sinusitis) aggravated (that is, permanently worsened in severity beyond normal progression) the Veteran's sleep apnea? 

The examiner is requested to address the significance of the Veteran's assertions that congestion due to rhinitis or sinusitis prevents him from using his CPAP, which aggravates the sleep apnea. 

d. Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected acquired psychiatric disorder caused the Veteran's sleep apnea?

e. Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected acquired psychiatric disorder aggravated (that is, permanently worsened in severity beyond normal progression) the Veteran's sleep apnea? 

The examiner is requested to specifically comment on the June 2012 private opinion that sleep apnea is compounded by anxiety and depression.  

If it is the examiner's opinion that there is aggravation, the examiner should identify the baseline level of severity of sleep apnea prior to onset of worsening, or by the earliest medical evidence created at any time between onset of worsening and receipt of medical evidence establishing the current level of severity.

2. Thereafter, the issue of service connection for sleep apnea should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case (SSOC).

3. The AOJ should issue a statement of the case that addresses the issue of entitlement to an increased rating for the service-connected chronic sinusitis disability (previously rated as allergic rhinitis).  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


